                                               Presentment Date and Time: November 13, 2019 12:00 p.m. (ET)
                                                       Objection Deadline: November 12, 2019 4:00 p.m. (ET)

DIAMOND McCARTHY LLP
Charles M. Rubio
Sheryl P. Giugliano
295 Madison Ave, 27th Floor
New York, NY 10017
Tel: (212) 430-5400
crubio@diamondmccarthy.com
sgiugliano@diamondmccarthy.com

Proposed Counsel to Ponderosa-State Energy, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:
                                                              Case No. 19-13011 (JLG)
PONDEROSA-STATE ENERGY, LLC
                                                              Chapter 11
          Debtor.
-------------------------------------------------------x

                       NOTICE OF PRESENTMENT OF
                DEBTOR’S MOTION FOR ENTRY OF AN ORDER
       ESTABLISHING DEADLINES AND PROCEDURES FOR FILING PROOFS
      OF CLAIM AND APPROVING FORM AND MANNER OF NOTICE THEREOF

         PLEASE TAKE NOTICE that Ponderosa-State Energy, LLC (the “Debtor”) the above-

captioned debtor and debtor-in-possession will present the Debtor’s Motion for Entry of an

Order Establishing Deadlines and Procedures for Filing Proofs of Claim and Approving Form

and Manner of Notice Thereof (the “Motion”) to the Honorable James L. Garrity, Jr., United

States Bankruptcy Judge, for approval on November 13, 2019 at 12:00 p.m. (E.T.).

         PLEASE TAKE FURTHER NOTICE that any objection to the Motion shall be in

writing, shall conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy

Rules for the Southern District of New York, shall be filed with this Court: (1) by attorneys

practicing in this Court, including attorneys admitted pro hac vice, electronically in accordance

with General Order M-399 (which can be found at www.nysb.uscourts.gov); and (2) by all other

parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a

hard copy delivered directly to Chambers), in accordance with the customary practices of this

Court and General Order M-399, to the extent applicable, and shall be served upon: (i) Diamond
McCarthy LLP, 295 Madison Avenue, New York, New York 10017, Attn: Charles M. Rubio and

Sheryl P. Giugliano (crubio@diamondmccarthy.com; sgiugliano@diamondmccarthy.com); (ii)

the United States Trustee for Region 2, U.S. Federal Office Building, 201 Varick Street, Room

1006, New York, New York 10014, Attn: Andrea Schwartz; and (iii) any parties requesting

notice in the Debtor’s bankruptcy case.

       PLEASE TAKE FURTHER NOTICE that unless an objection is served and filed with

proof of service with the Clerk of the Court, and a courtesy copy is delivered to the undersigned

and to the Chambers of the Honorable James L. Garrity, Jr., so as to be received by November

12, 2019 at 4:00 p.m. (E.T.), there will not be a hearing to consider the relief sought in the

Motion, and the relief requested therein may be granted by this Court.

       PLEASE TAKE FURTHER NOTICE that if an objection is timely filed and served

with respect to the Motion, a hearing (the “Hearing”) will be held to consider such objection

before the Honorable James L. Garrity, United States Bankruptcy Judge for the Southern District

of New York, in the United States Bankruptcy Court for the Southern District of New York, One

Bowling Green, Courtroom 601, New York, New York 10004 at a date and time to be

determined.


Dated: New York, New York
       October 24, 2019                               Respectfully submitted,

                                                      DIAMOND MCCARTHY LLP

                                                      /s/ Sheryl P. Giugliano
                                                      Charles M. Rubio
                                                      Sheryl Giugliano
                                                      295 Madison Ave., 27th Fl.
                                                      New York, NY 10017
                                                      Tel: (212) 430-5400
                                                      crubio@diamondmccarthy.com
                                                      sgiugliano@diamondmccarthy.com

                                                      Proposed Counsel to Debtor
                                                      and Debtor-In-Possession
